Citation Nr: 0610363	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  96-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for lumbosacral fibromyositis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972 and from December 1972 to November 1977.  He also 
apparently had active service from November 1979 to February 
1992, though the continuity of this service has not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The claims 
folder was subsequently transferred to the RO in New York, 
New York. 

The veteran testified before the undersigned at a Travel 
Board hearing in May 1998.  A transcript of that hearing is 
associated with the claims folder. 

The case returns to the Board following remands to the RO in 
September 1998 and January 2005.  

The January 2005 Board remand referred to the RO a number of 
claims raised by the veteran.  There is no indication that 
the RO has undertaken any action on these claims.  The 
matters are again referred to the RO for the appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In pertinent part, the Board's September 1998 remand 
instructed the RO to obtain the veteran's VA medical records 
dated from 1992.  The RO did not comply with that 
instruction.  Thus, the Board's January 2005 remand again 
instructed the RO to secure the veteran's VA medical records.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has 
a right to compliance with Board remand instructions); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  The 
2005 remand specified that the veteran has received VA 
treatment in Puerto Rico from 1992 and at the VA Medical 
Center (VAMC) in New York, New York from 2000.  

In February 2005, the RO issued requests for records from 
VAMCs in San Juan, Bronx, and New York.  The response from 
the VAMC in San Juan yielded only limited records.  
Handwritten notes indicated that the veteran was a patient of 
the Mayaguez Outpatient Clinic and that there was no answer 
to a phone call to that facility.  Records from the Bronx 
VAMC consisted primarily of record of emergency treatment.  
The RO did not receive any response from the New York VAMC.  
The veteran's February 2005 statement related that all of his 
treatment records were at this VAMC, located in Manhattan.      

Thus, it appears that the bulk of the veteran's VA treatment 
records remain outstanding.  Moreover, the RO failed to 
follow-up on its requests for VA records as required by law 
and regulation.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  Although the Board regrets 
the continuing delay, the appeal must again be returned to 
the RO.  The Board emphasizes that, given the nature of the 
current appeal, the veteran's records of VA treatment from 
1992 to the present are particularly important for the proper 
evaluation of his service-connected disability.  See 
Fenderson v. West,  12 Vet. App. 119 (1999) (when there is 
disagreement with the initial rating assigned, separate 
ratings can be assigned for separate periods of time, based 
on the facts found).  

Accordingly, the case is REMANDED for the following action:

1.  Follow-up on the February 2005 
requests to secure the veteran's VA 
medical records dated from 1992 to the 
present from the VA Medical Center in New 
York, New York, specifically the campus at 
E. 23rd Street in Manhattan.  If the 
veteran's records from Puerto Rico, 
including the Mayaguez Outpatient Clinic, 
dated from 1992 to 2000 are not associated 
with the record at that location, the RO 
should undertake a direct inquiry to the 
VA healthcare system in Puerto Rico.   

2.  Readjudicate the issue on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

